DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed a Preliminary Amendment on July 9, 2019, in which Applicants canceled claims 1-20 and added new claims 21-42.  Therefore, claims 21-42 are under examination.

Information Disclosure Statement
The Information Disclosure Statement filed July 9, 2019 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file itself lists the size of the file as 111,211 bytes.

Claim Objections
Claims 24 and 36 are objected to because of the following informalities:  
At claim 24, line 9, the first occurrence of “and” should be deleted.
At claim 36, line 9, the first occurrence of “and” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is drawn to a eukaryotic cell comprising components (a) – (d).  However, claim 21 is a product claim, and there appear to be method steps incorporated into the claims.  Specifically, the claim recites that the first and second fragments of the first selectable marker undergo recombination to become functional. In addition, the homologous region of the one or more second constructs undergo homologous recombination, such that each of the second expression cassettes are integrated at the second target loci.  The first and second recombination recognition sites of the first construct undergoes recombination, at the same first and second recombination recognition sites of the first target loci, which is driven by one or more recombinases, which integrates each of the first expression cassettes at the first target loci.  Each of these recombination steps are deemed to be method steps.  
Further, it is not clear if the recombinases are present in the cell or if they are external to the cell and added to a reaction mixture in order to effect the recombination steps, or if they are present as nucleic acids encoding the recombinases for expression.  
In addition, it is not clear if the claimed eukaryotic cell is the original cell having the four (a) – (d) components or the cell after all recombination/integration steps have taken place because the structure of the cell is changed during the method steps.  For the purpose of examination, the eukaryotic cell is interpreted as having the initial structure, which includes only components (a) – (d) prior to any recombination events.  Specifically, the eukaryotic cell is interpreted as including two separate fragments of the selectable marker prior to recombination, such that neither fragment of the selectable marker provides for a selectable function. 
Claims 22-32 depend from claim 21, and are therefore included in this rejection.
Claim 22, drawn to the eukaryotic cell, adds additional limitations relating to repeat sequences.  However, claim 22 also appears to recite the method steps of homologous recombination of the repeat sequences in order to remove the first selectable marker or a fragment thereof that results in no selectable function. For the purpose of examination, the eukaryotic cell is interpreted as the cell having components (a) – (d) and the repeat sequences 5’ of the first fragment and 3’ of the second fragment.
At claim 25, it is not clear if the recombinases are part of the eukaryotic cell, or are external to the eukaryotic cell, or if they are present as nucleic acids encoding the recombinases for expression.  
Claim 26 depends from claim 25, and is therefore included in this rejection.
At claim 26, it is not clear if the recombinases are part of the eukaryotic cell, or are external to the eukaryotic cell, or if they are present as nucleic acids encoding the recombinases for expression.  
Claim 33 is drawn to a eukaryotic cell comprising components (a) – (b).  However, claim 33 is a product claim, and there appear to be method steps incorporated into the claims.  Specifically, the claim recites that the first and second recombination recognition sites at the first loci are able to undergo recombination with a first construct.  Each of the second target loci regions and the first fragment of the first selectable marker that lacks selectable function at the second target loci are able to undergo recombination with a second construct.  Further, the first fragment of the first selectable marker and the second fragment of the first selectable marker undergo recombination to become functional.  The homologous region of the one or more second constructs undergoes homologous recombination with the same region of the second target loci.  Each of the fourth expression cassettes are integrated at the second target loci.  The first and second recombination recognition sites of the first constructs undergoes recombination at the same first and second recombination recognition sites of the first target loci driven by one or more recombinases integrating each of the third expression cassettes at the first target loci.  Each of these recombination steps are deemed to be method steps.  
Further, it is not clear if the recombinases are present in the cell or if they are external to the cell and added to a reaction mixture in order to effect the recombination steps, or if they are present as nucleic acids encoding the recombinases for expression.  
In addition, it is not clear if the claimed eukaryotic cell is the original cell having the two (a) – (b) components or the cell after all recombination/integration steps have taken place because the structure of the cell is changed during the method steps.  For the purpose of examination, the eukaryotic cell is interpreted as having the initial structure, which includes only components (a) – (b) prior to any recombination events.  Specifically, the eukaryotic cell is interpreted as including two separate fragments of the selectable marker prior to recombination, such that neither fragment of the selectable marker provides for a selectable function. 
Claims 34-42 depend from claim 33, and are therefore included in this rejection.
Claim 34, drawn to the eukaryotic cell, adds additional limitations relating to repeat sequences.  However, claim 34 also appears to recite the method steps of homologous recombination of the repeat sequences in order to remove the first selectable marker or a fragment thereof that results in no selectable function. For the purpose of examination, the eukaryotic cell is interpreted as the cell having components (a) – (b) and the repeat sequences 5’ of the first fragment and 3’ of the second fragment.
At claim 37, it is not clear if the recombinases are part of the eukaryotic cell, or are external to the eukaryotic cell, or if they are present as nucleic acids encoding the recombinases for expression.  
Claim 38 depends from claim 37, and is therefore included in this rejection.
At claim 38, it is not clear if the recombinases are part of the eukaryotic cell, or are external to the eukaryotic cell, or if they are present as nucleic acids encoding the recombinases for expression.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yaver et al. (PCT Patent Application Publication No. WO 2013/018912, published February 28, 2013, and cited in the Information Disclosure Statement filed July 9, 2019) disclose a eukaryotic cell having a variety of components for the production of proteins, but does not disclose a cell having separate first and second fragments of a selectable marker that have no selectable function until recombination occurs.  While Yaver et al. disclose excision of a functional selectable marker, the claims are interpreted as the eukaryotic cell having the two separate selectable marker fragments prior to recombination.  Thus, the fully functional selectable markers of Yaver et al. are not deemed to be the same or equivalent as the split selectable markers of the claimed invention.

Yoder et al. (PCT Patent Application Publication No. WO 2010/039889, published April 8, 2010, and cited in the Information Disclosure Statement filed July 9, 2019) disclose a eukaryotic cell having a variety of components for the production of proteins, but does not disclose a cell having separate first and second fragments of a selectable marker that have no selectable function until recombination occurs.  While Yoder et al. disclose use of both positive and negative selection markers, as well as excision of a functional selectable marker, the claims are interpreted as the eukaryotic cell having the two separate selectable marker fragments prior to recombination.  Thus, the fully functional selectable markers of Yaver et al. are not deemed to be the same or equivalent as the split selectable markers of the claimed invention.

Novozymes (European Patent Application No. EP 2 527 448, published November 28, 2012, and cited in the Information Disclosure Statement filed July 9, 2019) discloses methods for simultaneous integration of two or more copies of a polynucleotide of interest into a fungal host chromosome that comprises at least two pairs of site-specific recombinase recognition sequences, each pair flanking a negative selectable marker.  However, Novozymes does not disclose a cell having separate first and second fragments of a selectable marker that have no selectable function until recombination occurs.  While Novozymes discloses the use of negative selectable markers, the claims are interpreted as the eukaryotic cell having the two separate selectable marker fragments prior to recombination.  Thus, the fully functional selectable markers of Yaver et al. are not deemed to be the same or equivalent as the split selectable markers of the claimed invention.

Although split-marker recombination systems are known, they are frequently employed in targeted deletion of fungal genes, rather than in the production of multiple proteins in a single cell, as disclosed and claimed by the instant application (Catlett et al., 50 Fungal Genetics Reports 9-11 (2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636